Citation Nr: 1760759	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) residuals.

2.  Entitlement to service connection for migraine headaches, to include as residuals of a TBI.

3.  Entitlement to service connection for nosebleeds, to include as residuals of a TBI.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served honorably in the Army National Guard and the U.S. Army Reserves from June 1960 to June 1966, with a period of active duty for training (ACDUTRA) from September 1960 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the RO in Denver, Colorado.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.	The Veteran did not experience a TBI event during service and does not have current residuals of a TBI.

2.	The Veteran is currently diagnosed with a migraine headache disorder.

3.	The current migraine headache disorder was not incurred in, or otherwise related to, ACDUTRA service.

4.	The Veteran does not have a current disability manifested by symptoms of nosebleeds.






CONCLUSIONS OF LAW

1.	The criteria for service connection for TBI residuals have not been met.  38 U.S.C. §§ 101, 1131, 1154(b), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2017).

2.	The criteria for service connection for migraine headaches have not been met.  38 U.S.C. §§ 101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2017).

3.	The criteria for service connection for epistaxis have not been met.  38 U.S.C. §§ 101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided notice to the Veteran in September 2014, prior to adjudication in October 2014, which denied service connection and informed the Veteran of the evidence needed to support a service connection claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.

VA has also satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA examination for headache conditions in October 2014, the report for which has been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2014 VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue of service connection for a migraine headache disorder on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and offered an opinion with supporting rationale.

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically addressing whether the Veteran sustained a TBI during service and for nosebleeds.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, because there is clear and convincing evidence of no in-service head injury or TBI and no competent evidence of a current disability manifested by nosebleeds, there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for VA examinations and medical opinions is not warranted.

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection Laws & Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  "Active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  See 38 U.S.C. § 101(21), (24) (2012); 38 C.F.R. § 3.6(a), (d) (2017); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined active service in 38 U.S.C. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  See VAOPGCPREC 86-90.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Consideration of presumptive service connection for a chronic disease is not permissible for periods of ACTUDRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  Therefore, consideration of 38 C.F.R. 3.307 and 3.309 (presumption of service incurrence for certain diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  Rather, the evidence must demonstrate disease or injury must have been incurred during a period of ACDUTRA or the injury incurred during a period of INACDUTRA to support award of service.

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for TBI

The Veteran generally contends that he experienced severe acoustic trauma from artillery training during active service without hearing protection, which caused "mini-concussions" and resulted in a traumatic brain injury.  The Veteran asserts that headaches and nosebleeds are residuals of the TBI event experienced during the period of ACDUTRA from September 1960 to March 1961, and such symptoms had already manifested and were recurring several times a week during ACDUTRA service.  See October 2014 Statement.

A TBI is the residual disability resulting from a "TBI event."  The residual disability is neurologic in origin, and may be classified as physical, cognitive, and/or behavioral/emotional.  VBA Manual M21-1, III.iv.4.G.2.a.  A TBI event is a traumatically induced structural injury and/or physiological disruption of brain function resulting from an external force indicated by at least one of the following clinical signs immediately following the event: any period of loss of consciousness or decreased consciousness; any loss of memory for events immediately before or after the injury; any alteration in mental state at the time of the injury (confusion, disorientation, slowed thinking, etc.); neurological deficits, whether or not transient; or intracranial lesion.  As such, a TBI event has two necessary components: the external force and the identifiable acute manifestations of brain injury immediately following the external force.  Not all individuals exposed to an external force will have brain injury; therefore, they will not meet the criteria for having a TBI event.  VBA Manual M21-1, III.iv.4.G.2.b.  

After a review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a TBI event during service.  Service treatment records do not reflect a report of injury, complaint, treatment, or symptoms of a TBI event in service.  A March 1961 Report of Medical Examination done upon the Veteran's release from active duty reflects a normal neurologic examination.  On the corresponding March 1961 Report of Medical History, the Veteran denied symptoms of frequent or severe headaches, dizziness or fainting spells, ear, nose or throat trouble, loss of memory or amnesia, or any other illness or injury not already noted.  Importantly, the Veteran has not alleged that any acute manifestations of brain injury occurred immediately following any instance of acoustic trauma during ACDUTRA service, nor does the competent medical evidence of record show that the acoustic trauma sustained during ACDUTRA service (for which service connection for bilateral hearing loss and bilateral tinnitus has already been awarded) was the type of external force that caused traumatically induced structural injury and/or physiological disruption of brain function that is one of the required showings of a TBI event.

While the Veteran has contended experiencing a TBI event during service, or "mini concussions" caused by acoustic trauma, the Board does not find that, under the facts of this case, the Veteran is not competent to opine as to whether he suffered concussions or a traumatic brain injury during service.  While the Veteran is competent to relate symptoms experienced at any time, he is not competent in this case to opine as to the underlying pathology of the symptoms as TBI related to the acoustic trauma sustained during ACDUTRA service.  Such a medical diagnosis requires specific medical knowledge and training regarding traumatic brain injuries, which is a complex medical condition involving physical, neurological, and psychiatric processes and symptoms, that the Veteran has not been shown to possess.  

Moreover, the Board finds that the Veteran's contentions of experiencing symptoms of headaches and nosebleeds several times a week during ACDUTRA service, which have continuously persisted since separation from active service, is contrary to the more probative contemporaneous medical evidence of record, so is not credible.  

For the foregoing reasons, the Board finds the weight of the evidence demonstrates that the Veteran did not experience a TBI event during ACDUTRA or INACDUTRA service and does not have a current diagnosis of TBI residuals.  Because the Veteran did not experience a TBI event during service, the claim for service connection for residuals of a TBI must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for Migraine Headaches

The Veteran generally contends that a current migraine headache disorder is a residual of a TBI sustained during ACDUTRA service.  See October 2014 Statement.  Initially, the Board finds that the Veteran is currently diagnosed with a migraine headache disorder.  See October 2014 VA examination report.

As discussed above, the Board finds that the Veteran did not experience a TBI event during ACDUTRA or INACDUTRA service; therefore, service connection for migraine headaches as a residual of a TBI is not warranted.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the current migraine headaches were not incurred in, or otherwise etiologically related to ACDUTRA service.  Service treatment records during ACDUTRA service do not reflect any complaints, symptoms, diagnosis, or treatment for headaches.  A March 1961 Report of Medical Examination done upon the Veteran's release from active duty reflects a normal neurologic examination, and the Veteran denied symptoms of frequent or severe headaches on the corresponding March 1961 Report of Medical History.

Similarly, a July 1964 Report of Medical Examination reflects a normal neurologic examination.  On the corresponding July 1964 Report of Medical History, the Veteran endorsed symptoms of frequent and severe headaches, but described experiencing such symptoms in the past; however, the single reported history of headaches in service treatment records appears during a period of INACDUTRA service, for which service connection is not available for migraine headaches.

Further evidence weighing against finding that migraine headaches were incurred during ACDUTRA service includes post-service treatment records wherein the Veteran consistently denied a history of headache symptoms and neurologic examinations were normal.  Post-service VA treatment records from October 2003, January 2004, July 2004, March 2007, April 2007, November 2007, July 2013, and April 2014 show neurologic examinations were normal.  VA treatment records from April 2007 and November 2007 reflect the Veteran specifically denied symptoms of frequent headaches.  None of the post-service VA treatment records or private treatment records reflect a reported medical history of, or treatment for, any type of headache disorder.

The earliest and only medical evidence of an ongoing migraine headache disorder appears in an October 2014 VA examination report, which reflects the Veteran was diagnosed with migraine headaches.  During the October 2014 VA examination, the Veteran reported a history of having headaches beginning in the early 1960s that would occur following artillery training sessions during ACDUTRA service.  The Veteran also reported experiencing recurrent headaches ever since service separation.  

Upon conclusion of the October 2014 VA examination, the VA examiner opined that it is at least as likely as not that the currently diagnosed migraine headaches are related to the recurrent or severe headaches reported on the July 1964 Report of Medical History, which was consistent with the Veteran's reported history of headaches during the October 2014 VA examination.  As discussed above, the single reported history of severe or frequent headaches that appears in the July 1964 service treatment record occurred during a period of INACDUTRA service, for which service connection is only available for disabilities resulting from injury sustained during INACDUTRA service; thus, the October 2014 VA examiner's purported positive nexus opinion is of no probative value in establishing that the currently diagnosed migraine headaches were incurred in, or otherwise etiologically related to ACDUTRA service.  

The October 2014 VA examiner also opined that the currently diagnosed migraine headaches are at least as likely as not proximately due to or the result of the Veteran's service-connected traumatic brain injury as headaches are a known symptom of TBI; however, this portion of the VA examiner's opinion was based on the incorrect premise that the Veteran experienced a TBI event during service for which service connection had already been awarded; to the contrary, the Board has specifically found no such TBI event occurred during service.  As such, the Board finds the October 2014 VA examiner's opinion to be of no probative value in establishing that the current migraine headaches are etiologically related to ACDUTRA service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

For the reasons discussed above, the Board finds that the weight of the competent and credible evidence demonstrates that a migraine headache disorder was not incurred in or otherwise caused by ACDUTRA service, as the evidence does not show an in-service injury or disease.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for Nosebleeds

The Veteran generally contends that recurrent nosebleeds are a residual of a TBI sustained during ACDUTRA service.  See October 2014 Statement.  As discussed above, the Board finds that the Veteran did not experience a TBI event during ACDUTRA or INACDUTRA service; therefore, service connection for recurrent nosebleeds as a residual of a TBI is not warranted.

After a review of all the lay and medical evidence of record, the Board finds that the evidence shows that the Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current disability manifested by symptoms of recurrent nosebleeds.  

Service treatment records do not contain any complaints, treatment, or diagnosis for nosebleeds, and the March 1961 Report of Medical Examination done upon separation from active service reflects the Veteran's ears, nose, and throat were found to be clinically normal.  Further, the Veteran denied symptoms of ear, nose, or throat trouble on the corresponding March 1961 Report of Medical History.

Post-service VA treatment records from October 2003, January 2004, July 2004, March 2007, April 2007, and November 2007 show the Veteran specifically denied symptoms of nose bleeds or problems with the nose.  The evidence of record also contains private treatment records showing that the Veteran presented to the emergency room on two occasions, in June 2011 and May 2013, with complaints of a nose bleed.  Both the June 2011 and May 2013 private treatment records reflect the Veteran was discharged from the emergency room with a diagnosis of epistaxis (nosebleed).  Subsequent VA treatment records from July 2013 and April 2014 indicate the recurrent nosebleeds were caused by medication and that the Veteran was instructed to stop taking Warfarin.

There is no other medical evidence of record that reflects the Veteran has been diagnosed with a disability that is manifested by symptoms of recurrent nosebleeds.  As discussed above, with any claim for service connection, it is necessary for a current disability to be present at some time during or immediately prior to the claim period.  See Moore, 21 Vet. App. at 215; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. 319; Romanowsky, 26 Vet. App. 289.  Symptoms such as recurrent nosebleeds, without an underlying medical condition, do not constitute a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Based on the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability that is manifested by symptoms of recurrent nosebleeds.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims of service connection 

for nosebleeds, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for TBI residuals is denied.

Service connection for migraine headaches, to include as residuals of a TBI, is denied.

Service connection for nosebleeds, to include as residuals of a TBI, is denied.






____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


